 
Exhibit 10.39
 
THIRD AMENDMENT TO FACTORING AGREEMENT
 
THIS THIRD AMENDMENT TO FACTORING AGREEMENT is effective as of May 1, 2016, and
between CLR ROASTERS LLC, a Florida limited liability company (“Client”), and
CRESTMARK BANK, a Michigan banking corporation (“Crestmark”).
 
WITNESSETH
 
WHEREAS, Client and Crestmark entered into a Factoring Agreement dated February
12, 2010 and Amendments dated April, 6, 2011 and February 1, 2013 (the
“Agreement"); and
 
WHEREAS, Client and Crestmark desire to amend the terms of the Agreement as
provided herein.
 
NOW THEREFORE, it is hereby agreed as follows:
 
1. The terms of the Agreement are hereby amended as follows:
 
a. Effective May 1, 2016, all new Receivables assigned to Crestmark shall be
“Client Risk Receivables” and no further Credit Approvals will be provided by
Crestmark, and there will be no new Credit-Approved Receivables.
 
b. Paragraph 6(a) is hereby deleted in its entirety and the following is
inserted in lieu thereof:
 
“(a) For your services hereunder, we shall pay and you shall be entitled to
receive a factoring commission equal to three seven eighths of one percent
(0.875%) of the gross Invoice Amount of each Receivable for annual sales volume
up to Ten Million Dollars ($10,000,000); a factoring commission equal to three
quarters of one percent (0.75%) of the gross Invoice Amount of each Receivable
for annual sales volume over Ten Million Dollars ($10,000,000), which commission
shall be due and payable to you on the date such Receivable arises, even if we
should fail to assign any such Receivable to you. Factoring commissions shall be
chargeable to our account with you. You shall be entitled to receive a surcharge
equal to at least one percent (1.00%) of the gross Invoice Amount of all
Receivables arising out of our sales to Debtors-In-Possession or special account
relationships. The minimum factoring commission on each invoice or credit memo
shall be Five dollars ($5.00).”
 
c. The first sentence in Paragraph 10 is hereby deleted in its entirety and the
following is inserted in lieu thereof:
 
 
“This Agreement shall continue in full force and effect until February 1, 2019
and shall be deemed renewed from year to year thereafter unless we give you
notice in writing, by registered or certified mail, not less than thirty (30)
and not more than sixty (60) days prior to the expiration of the original term
of this Agreement (or any renewal term thereof) of our intention to terminate
this Agreement as of the end of such term.”
 

 
2. All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.
 
3. Except as above amended, the Agreement remains in full force and effect and
binding upon the Client without any defenses, setoffs or counterclaims of any
kind whatsoever.
 
 

 
 
 
WITNESSES: 

CLR ROASTERS LLC
 
 
a Florida limited liability company
 
 
 
 
/s/                                           

By: /s/ David Briskie
 
Witness:

By: David Briskie
 
 
Its: Manager
 
/s/                                           

 
 
Witness:

By: /s/ Ernest G. Aguila
 
 
By: Ernesto G. Aguila
 
/s/                                           

Its: Manager
 
Witness:

 
 
 
 
 
/s/                                           

 
 
Witness:

 
 
 

CRESTMARK BANK
 
 

a Michigan banking corporation
 
 

 
 
 

By: /s/ Martin F. Lewald
By: Martin F. Lewald
Its:  Regional Executive Vice President
 

 
 



 

 
 
        The undersigned, being the guarantors of the obligations of Client to
Crestmark under the term of that Guarantee dated February 12, 2010 (the
“Guarantee”), hereby consent to the above Amendment to Factoring Agreement and
reaffirm the Guarantee and confirm that the Guarantee is in full force and
effect and binding upon the undersigned without any defenses, setoffs or
counterclaims of any kind whatsoever.
 
 
By: /s/ David Briskie
David Briskie
 
 
 
